DETAILED ACTION 
This Office action has been issued in response to amendment filed July 25, 2022. 
Claims 1 and 9-10 have been amended. Currently, claims 1-16 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-16 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments on pages 15-18 with regards to 35 USC 103(a) rejection have been fully considered, but they are not persuasive. Applicant’s argues that Pestian in view of Hudgins does not teach or suggests “a system…a user interface configured to receive a query…..the query comprises a search strings and information about a clinical context…querying the database to obtain a first set of concepts…weighting in Pestian occurs after a database is queried to identify weights…claimed..prioritizes one or more clinical concepts already identified..before performing a query…not expanding a query…using a prioritized clinical concepts..not utilized modify a query…Hidgins fails to remedy the deficiency”. Examiner respectfully disagrees with the Applicant’s arguments for several reasons. The limitations after a database is queried, before performing a query or modify a query are not recited in the claims. Further, Pestian in view of Hudgins in fact teaches the amended claim recited limitations. Pestian teaches entering query (e.g. interface) including search concept ([0004]-[0009]), querying the database to obtain a weight for each relationship between the specific medical concept and the related concepts (e.g. prioritize), patients will refer to semantic representation, patients response to specific medication ([0007], [0048]); user receiving, retrieving information, vocabularies contained in the documents (e.g. string), expanding query formulation by adding initial queries new terms or expressions that are related to original available terms ([0054]), during the process an input value (e.g. user interface) must be computed ([0064]), devices include keyboard, mouse, input to the workstation and receiving output from the workstation (e.g. user interface), communicating with other devices, identifying characters as corresponding to known words (e.g. strings) ([0021]-[00155]; claim 1, Fig. 3), these features clearly teaches “a user interface configured to receive a query from a user, wherein the query comprises a search string and information about a clinical context in which the search is being performed….documents for one or more patients…prioritize the one or more clinical concepts…the clinical context in which the search is being performed…create an expanded query using the prioritized one or more clinical concepts…using the expanded query”. Pestian teaches the claimed invention including the limitations of wherein the one or more clinical concepts, wherein a highest term is utilized to expand the original query ([0006]-[0007]). Pestian does not explicitly teach the limitations of wherein the one or more clinical concepts are ranked; wherein a highest ranked term is utilized to expand the original query. In the same filed of endeavor, Hudgins teaches the claim recited limitations of wherein the one or more clinical concepts are ranked; wherein a highest ranked term is utilized to expand the original query (see [0034], healthcare data is analyzed using an algorithm that ranks criteria including the granularity of a medical term). Therefore, the combined references teach the amended claim recited limitations. In addition, Hudgins also teaches the argued claim recited limitations. Hudgins teaches human to interact medical terms data, user enters a query (e.g. user interface) asking certain search terms, retrieve relevant cases using search algorithm ([0039]), synonyms to the controlled medical vocabulary (e.g. strings) with placement and relationship based on analyzing and extracting clinical content and the local clinical content to supplement the controlled medical vocabulary with the local clinical content; placing synonyms into a queue, reviewing synonyms vocabulary placement relationship and other medical vocabulary (e.g. prioritize) ([0008]-[0010]), determining popularity of a terms and relationship to similar terms (e.g. prioritize) ([0143], claim 6), querying biomedical terminologies and concepts ([0059]). These features also teaches the amended claim recited limitations. Applicant’s fails to consider each of the paragraphs on Pestian and Hudgins references. Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. Examiner examines the claims based on ‘broad and reasonable interpretation of claim’ as recommended by MPEP§ 2105. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
6.	Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pestian John (WO 2008/085857 A2), hereinafter Pestian in view of Hudgins et al. (US 2011/0066425 A1), hereinafter Hudgins.  
	As for claim 1, Pestian teaches a system configured to generate an expanded query for an health database, the system comprising: a user interface configured to receive a query from a user, wherein the query comprises a search string and information about a clinical context in which the search is being performed (see [0009], entering query including search concept, [0007], specific medical concept);
and a processor comprising: a model creation module configured to generate a clinical information model (see [0007], semantic network)
comprising information from one or more clinical documents for one or more patients (see [0009], documents),
wherein the information comprises one or more clinical concepts (see [0007], medical concepts);
a prioritization module configured to prioritize the one or more clinical concepts identified in the generated clinical information model (see [0006], weighting)
based on at least: (i) the received information about the clinical context in which the search is being performed (see [0006], specific medical concepts and the related concepts); 
and (ii) a clinical guideline or management plan for the patient, wherein clinical concepts related to the clinical context or the clinical guideline or management plan are prioritized higher than clinical concepts unrelated to the clinical context (see [0006], weighted relationships, specific medical concept or related concept having a heaviest weight against ontology, identify specific medical concept, [0096], [0054], [0064], [00155]; Also see response to arguments section above),
wherein the one or more clinical concepts….; a query expansion module configured to create an expanded query using the prioritized one or more clinical concepts, wherein a highest….term is utilized to expand the original query; and a query module configured to query the health database using the expanded query (see [0006]-[0007], relationships between the specific medical concepts includes the step of querying the database to obtain a weight for each relationship between the specific medical concepts and a weight for each relationship between the specific medical concepts and the related concepts, related concept with the heaviest weight, expanding the network by adding additional related concepts, claim 1, Fig. 3; Also see response to arguments section above).
Pestian teaches the claimed invention including the limitations of wherein the one or more clinical concepts, wherein a highest term is utilized to expand the original query ([0006]-[0007]). Pestian does not explicitly teach the limitations of wherein the one or more clinical concepts are ranked; wherein a highest ranked term is utilized to expand the original query. In the same filed of endeavor, Hudgins teaches the claim recited limitations of wherein the one or more clinical concepts are ranked; wherein a highest ranked term is utilized to expand the original query (see [0034], healthcare data is analyzed using an algorithm that ranks criteria including the granularity of a medical term; Also see response to arguments section above).
Pestian and Hudgins both references teach features that are directed to analogous art and they are from the same field of endeavor, such as analyzing medical data, ontology which has related concepts, determining relationships among the data and find the relationships.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hudgins’s teaching to Pestian’s system for adding the one or more synonyms to a controlled medical vocabulary with placement and relationship based on analyzing and extracting unstructured local clinical content. Thus, automatically map between the at least one external terminology and the local clinical content and provide the controlled medical vocabulary to one or more vocabulary consumers. This process saves manpower to maintain an updated vocabulary, easily manageable and sharing data across the healthcare organization (see Hudgins, [0008]). 
As for claim 9, 
		The limitations therein have substantially the same scope as claim 1 because claim 9 is a method claim for implementing the steps as recited in claim 1. Therefore, claim 9 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hudgins’s teaching to Pestian’s system for adding the one or more synonyms to a controlled medical vocabulary with placement and relationship based on analyzing and extracting unstructured local clinical content. Thus, automatically map between the at least one external terminology and the local clinical content and provide the controlled medical vocabulary to one or more vocabulary consumers. This process saves manpower to maintain an updated vocabulary, easily manageable and sharing data across the healthcare organization (see Hudgins, [0008]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Pestian and Hudgins teaches:
 wherein at least some of the one or more clinical documents are free-text documents (se Pestian, [00109]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Pestian and Hudgins teaches:
wherein at least some of the one or more clinical documents are structured medical documents (see Pestian, [0025]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Pestian and Hudgins teaches:
wherein the clinical information model is generated using natural-language processing (see Pestian, [0004]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Pestian and Hudgins teaches:
 wherein the clinical information model is limited to records about a single patient (see Pestian, [0022]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Pestian and Hudgins teaches:
 wherein the query expansion module is configured to expand the query utilizing one or more of synonym-based expansion, topic model-based expansion, and predication-based model expansion (see Pestian, [0006], [00100]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Pestian and Hudgins teaches:
wherein the user interface is further configured to provide the expanded query to a user, and further configured to receive information from the user about the expanded query (see Pestian, [0007]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Pestian and Hudgins teaches:
 wherein the information received from the user modifies the expanded query (see Pestian, [0007], [0047]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Pestian and Hudgins teaches:
 further comprising the step of providing results of the health database query to the user (see Pestian, [0003]).
As to claim 16, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Pestian and Hudgins teaches:
wherein the clinical guideline or management plan is a clinical guideline or management plan that has been assigned to the patient (see Pestian, [0022]). 
Claims 10-15 corresponds in scope claims 2-8 and is similarly rejected. 
Prior Arts
7. 	US 2016/0314278 A1 teaches extracting narrative content from prior radiology reports to identify a finding that has been identified on a previous exam and/or identify if a finding has been diagnosed previously. An assessment of the interval change of measured findings in previous radiology reports and displays the interval change in a consistent guideline-compliant manner ([0033]).
	US 2014/0365243 A1 teaches prioritizing the test definitions, ranking of multiple test definitions, treating physician who is not knowledgeable about the molecular marker test. Request that the treating physician identify which test definition to employ as part of the physician's order for the molecular marker test to be performed ([0052]).
	WO 2019/020587 A1 teaches clinical concepts, prioritization module, query information, prioritize one or more clinical concept identified in the generated clinical information model. Search being performed and a clinical guideline or management plan for the patient ([0008]).
	EP2283442A1, WO 2013/08412A2, EP2613278A2, EP3547167A1, WO2015092633A1, US20130185099, US 20080097791, WO20060135416A2, US 20140129246, US 20060161457, US 7436311, US 7034691, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
8.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(a), 37 C.F.R. § 1.111(c)).
9.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
10.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
11.	Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154 
10/5/22